Electronically Filed
                                                      Supreme Court
                                                      SCPR-10-0000154
                                                      17-DEC-2010
                                                      09:12 AM



                         SCPR-10-0000154


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I 



              IN RE CHERYL D. HOLLAND, Petitioner.



                       ORIGINAL PROCEEDING


     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

    (By: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ.,

     and Intermediate Court of Appeals Chief Judge Nakamura,

                  assigned by reason of vacancy)


          Upon consideration of the petition to resign and

surrender license to practice law in the State of Hawai'i,

submitted by Petitioner Cheryl D. Holland, filed pursuant to Rule

1.10 of the Rules of the Supreme Court of the State of Hawai'i

(RSCH), and in consideration of the affidavits and exhibits in

support thereof,

          IT IS HEREBY ORDERED that the petition is granted. 


Petitioner shall surrender her license to practice law to the


Clerk forthwith.


          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),


that Petitioner shall comply with the notice, affidavit, and


record requirements of RSCH Rules 2.16(a), (b), (d), and (g).

          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Cheryl D. Holland, attorney number 4237, from

the roll of attorneys of the State of Hawai'i, effective with the

filing of this order.

          DATED:   Honolulu, Hawai'i, December 17, 2010.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ James E. Duffy, Jr.
                               /s/ Craig H. Nakamura




                                 2